UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4369


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERRY WAYNE STEPHENSON, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-cr-00222-BO-l)


Submitted:    December 3, 2008              Decided:   December 29, 2008


Before TRAXLER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Anne M. Hayes, Banumathi Rangarajan, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry Wayne Stephenson, Jr., appeals his sentence of

twelve    months     and   one    day    imposed   after    the    district       court

revoked his supervised release.             We affirm.

              On appeal, Stephenson argues that the sentence imposed

is plainly unreasonable because it does not further the relevant

18 U.S.C. § 3553(a) (2006) factors, and that the district court

erred    by   failing      to   explain    adequately      its    imposition      of    a

sentence      outside    the    Guidelines     range.      Stephenson       does    not

contest the district court’s decision to revoke his supervised

release or its Guidelines calculations.                 The Government responds

that the district court’s sentence is not unreasonable.

              Because Stephenson did not object to the sentence or

the district court’s failure to articulate the reasoning, we

review for plain error.            United States v. Olano, 507 U.S. 725,

732 (1993).         In United States v. Crudup, 461 F.3d 433, 437 (4th

Cir.     2005),     we   held     that    “revocation      sentences       should      be

reviewed to determine whether they are ‘plainly unreasonable’

with regard to those § 3553(a) factors applicable to supervised

release revocation sentences.”             We recognized that analysis of a

sentence imposed on revocation of supervised release involves

both     procedural      and     substantive     components.         Id.     at     438.

Although      the   district     court    must   consider    the    Chapter       Seven

policy statements and the requirements of 18 U.S.C. §§ 3553(a),

                                           2
3583    (2006),     “the     court    ultimately         has    broad    discretion      to

revoke its previous sentence and impose a term of imprisonment

up to the statutory maximum.”              Crudup, 461 F.3d at 439 (internal

quotation marks and citation omitted).                         Although a sentencing

court must provide a sufficient explanation of the sentence to

allow   “effective       review      of   [its]        reasonableness”        on    appeal,

United States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007)

(probation    revocation),        the     court     need       not   “robotically      tick

through § 3553(a)’s every subsection,” or “explicitly discuss

every    §   3353(a)     factor      on   the     record.”           United   States     v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

             Our review of the record in this case leads us to

conclude     that    the     district      court’s        reasons       supporting     its

sentencing decision are sufficiently apparent from the record.

We   conclude     that     the    sentence        is    neither      procedurally       nor

substantively unreasonable.               See United States v. Finley, 531

F.3d 288, 297 (4th Cir. 2008) (applying Gall v. United States,

128 S. Ct. 586, 597 (2007), in reviewing a sentence to determine

if it is plainly unreasonable).

             We     therefore        affirm       Stephenson’s        sentence.          We

dispense     with     oral     argument       because      the       facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   AFFIRMED

                                              3